DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraft (USPGPUB 2012/0041778).
 	Regarding claim 1, Kraft discloses an apparatus comprising:
a processor (104); and
a memory (106) on which is stored machine readable instructions that when executed by the processor, cause the processor to:
receive an intended release profile for delivery of a drug, the intended release profile including a certain release rate of the drug over time following ingestion of the drug (see paragraphs [0022] and [0062]); and 
determine a group of release modules (312) that contain the drug, the determined group of release modules having release profiles for the drug 
	Regarding claim 2, Kraft discloses the apparatus of claim 1, further comprising:
a plurality of bins (310a,310b,310c), each of the plurality of bins housing release modules having different release profiles with respect to each other; and
dispense regulation devices (314) attached to respective openings in the plurality of bins.
	Regarding claim 3, Kraft discloses the apparatus of claim 2, wherein the instructions are further to cause the processor to:
control the dispense regulation devices to dispense the determined group of release modules from corresponding ones of the plurality of bins to assemble the determined group of release modules into an ingestible dosage form, the determined group of release modules including a determined number of each of the release modules in the determined group having different release profiles (see paragraph [0083]).
	Regarding claim 4, Kraft discloses the apparatus of claim 3, wherein the ingestible dosage form comprises an ingestible capsule having a hollow core and the determined group of release modules are dispensed within the ingestible capsule (see Figure 4).
	Regarding claim 5, Kraft discloses the apparatus of claim 1, wherein the instructions are further to cause the processor to:
receive an intended release profile for delivery of a second drug, the intended release profile for delivery of the second drug including a certain release rate over time of the second drug following ingestion of the second drug (see paragraphs [0022], [0062], and [0083]);
identify release modules containing the second drug, at least two of the identified release modules having different release profiles for the second drug with respect to each other (see paragraphs [0083]); and
determine a group of the identified release modules containing the second drug that together approximate the intended release profile for the second drug (see paragraph [0083]).
	Regarding claim 6, Kraft discloses the apparatus of claim 5, wherein the plurality of release modules are housed in a plurality of bins, and wherein the instructions are further to cause the processor to:
control dispense regulation devices on the plurality of bins to dispense the determined group of release modules and the determined group of identified release modules into an ingestible dosage form (see paragraph [0083]).
	Regarding claim 7, Kraft discloses the apparatus of claim 1, further comprising:
a data store (108) on which is stored the release profiles of the release modules, wherein the instructions are further to cause the processor to access the data store to determine the group of the group of release modules that together approximate the intended release profile for the drug (see paragraph [0064]).
	Regarding claim 8, Kraft discloses a computer-implemented method comprising:
receiving, by a processor (104), an intended release profile for administration of a drug, the intended release profile including a certain release rate over time of the drug (see paragraphs [0022] and [0062]);
accessing, by the processor, release profiles of tablets containing the drug, some of the tablets having different release profiles for the drug with respect to each other following immersion of the tablets in a liquid (see paragraphs [0079] and [0081]); and
determining, by the processor and from the accessed release profiles of the tablets, a combination of the tablets having a combined release profile that meets or is approximated to meet the intended release profile (see paragraph [0083]).
	Regarding claim 9, Kraft discloses the method of claim 8, further comprising:
assembling the tablets in the determined combination of the tablets into an ingestible dosage form (see paragraph [0083]).
	Regarding claim 10, Kraft discloses the method of claim 9, wherein the tablets are stored in separate bins and wherein assembling the determined combination of the tablets further comprises dispensing the determined combination of the tablets into the digestible dosage form from the separate bins (see paragraph [0083]).
	Regarding claim 11, Kraft discloses the method of claim 9, further comprising:
determining an amount of each of the tablets in the determined combination to be assembled into the ingestible dosage form (see paragraph [0083]); and
dispensing the determined amount of each of the tablets in the determined combination into the ingestible dosage form (see paragraph [0083]).
	Regarding claim 12, Kraft discloses the method of claim 8, further comprising:
receiving an intended release profile for administration of a second drug, the intended release profile for the second drug including a certain release rate over time of the second drug following ingestion of the second drug (see paragraphs [0022], [0062], and [0083]);
identifying tablets containing the second drug, at least two of the identified tablets have different release profiles for the second drug with respect to each other (see paragraph [0083]);
determining a group of the identified tablets containing the second drug that together approximate the intended release profile for the second drug (see paragraph [0083]); and
assembling the tablets in the determined group of the identified tablets into an ingestible dosage form (see paragraph [0083]).
	Regarding claim 13, Kraft discloses the method of claim 8, wherein determining the combination of the tablets further comprises mathematically identifying the combination of the tablets having combined release profiles that are approximated to meet the intended release profile (see paragraphs [0022], [0055], [0069], and [0081]).
	Regarding claim 14, Kraft discloses a non-transitory computer readable medium on which is stored machine-readable instructions but when executed by a processor cause the processor to:
receive an intended release profile for a drug to be administered to a user, the intended release profile including a certain release rate over time of the drug (see paragraph [0022] and [0062]);
access release profiles of release modules containing the drug, some of the release modules having different release profiles for the drug following immersion of the release modules with respect to each other (see paragraphs [0079] and [0081]);
determine, from the accessed release profiles of the release modules, a group of the release modules having a combined release profile that meets or is approximated to meet the intended release profile (see paragraph [0083]); and
cause the determined group of the release modules to be dispensed into an ingestible dosage form (see paragraph [0083]).
	Regarding claim 15, Kraft discloses the non-transitory computer readable medium of claim 14, wherein the instructions are further to cause the processor to:
determine the group of release modules through a mathematical approximation using the release profiles of the drug corresponding to the release modules (see paragraphs [0022], [0055], [0069], and [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
1/14/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655